       Case 7:17-cr-00036-HL-TQL Document 50 Filed 09/01/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                   VALDOSTA DIVISION

 ANTHONY JEROME JOHNSON,                            *

                       Petitioner,                  *
 v.                                                     Case No. 7:17-CR-36(HL)
                                                    *
 UNITED STATES OF AMERICA,
                                                    *
                   Respondent.
 _____________________________________              *


                                      JUDGMENT

       Pursuant to this Court’s Order dated September 1, 2021, and for the reasons stated

therein, JUDGMENT is hereby entered dismissing Petitioner’s Motion to Vacate.

       This 1st day of September, 2021.

                                            David W. Bunt, Clerk


                                            s/ Robin L. Walsh, Deputy Clerk
